Appeal from an order of the Supreme Court, Erie County (Gerald J. Whalen, J.), entered June 10, 2008. The order, inter alia, granted that part of plaintiffs’ motion seeking summary judgment on liability pursuant to Labor Law § 240 (1) against defendant Adelphia Cable Communications.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties and filed on May 26, 2011,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, P.J., Centra, Fahey, Green and Gorski, JJ.